Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
	The amendments will be entered but the claims are still rejected as in the Final Office Action dated 4/27/2022 for the reasons provided in the Final Office Action, note pg. 4 of the Final Office Action where Chapman is cited as teaching applying the cement composition to a honeycomb body that comprises a fired ceramic material (0023).

Continuation of Box 12:
	As discussed above, Chapman provides the newly proposed feature of claim 1, where they teach that the wet skin, i.e. the cement mixture, is applied to fired ceramic materials (abstract, 0007-0008, and 0023).
Regarding Applicant’s arguments over Feldman teaching wet logs and not wet skins, it is noted that Feldman’s teaching that logs having more moisture absorb microwave energy better than dry logs would still apply since it is based on the moisture content of the log such that logs having wetter skins would also be expected to absorb more energy than logs having dryer skins. While Applicant argues that the drying of wet skins is not equivalent to the drying of wet ceramic logs where there are different considerations to the materials, it is expected that the general teachings of Feldman as to drying wet parts compared to drying parts would still apply. Specifically, a part with a wet skin is still expected to absorb more microwave energy than a part with a dry skin because of the difference in moisture content. 
Regarding Applicant’s argument that Nagao is silent with respect to ceramic-article manufacture, Nagao provides an efficient method of microwave heating objects by reusing recycled radiation. Feldman indicates that wet ceramic logs absorb more microwave radiation than dry logs where reflected radiation in microwave heating such logs can provide problems in the process. Therefore, the combination of Feldman and Nagao provide the suggestion of using the efficient microwave process of Nagao for drying the wet skins on the ceramic logs of Chapman with the anticipation of providing more microwave energy where it will be more efficiently absorbed, i.e. with wetter skins, and using the reflected microwave energy for drying skins that are not as wet so as to provide more efficient drying. As to Applicant’s argument that Nagao is non-analogous art, the Examiner notes MPEP 2141.01(a)(I): Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the current case, the reference is reasonably pertinent to the problem faced by the inventor because it reuses reflected microwave energy during heating as is done in the current claims. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, Chapman provides drying wet skinned ceramic honeycomb bodies using microwave radiation, Feldman indicates that when drying ceramic honeycomb bodies using microwave radiation wet logs absorb more power than dry logs and that power reflected from the logs during the drying process can cause throughput reduction, inefficiency in the manufacturing process, and damage the microwave source, and Nagao provides a method of efficiently using reflected microwave energy during heating by recycling the reflected power such that the prior art suggests the process of claims 1 and 9 as a means of more efficiently drying the wet skinned ceramic honeycomb bodies of Chapman by recycling the reflected energy. Further, it is noted that the process of Chapman, which dries wet skins on ceramic bodies using microwave heating, is modified using the principles of microwave drying ceramic bodies taught by Feldman and the solution for recycling reflected energy provided by Nagao, where Araya provides the suggestion of suitable ceramic body spacing during microwave heating and Anthony provides a suitable thickness for a wet skin on a ceramic body. 
Regarding Applicant’s arguments over Araya, it is noted that Araya teaches drying the honeycomb ceramic bodies using electromagnetic waves, i.e. microwave drying (abstract and Col. 3, lines 6-16), where they indicate that in conventional systems it is difficult to achieve uniform heating with multiple pieces and to solve this problem they space the bodies by no more than about 1/2 the wavelength of the microwave energy used (Col. 6, lines 7-39). While they indicate that the bodies can be further heated to fire the bodies (abstract), since they indicate that the process can also be used to dry the bodies, suggesting that they are wet and will therefore be dried, where they indicate a suitable spacing for heating is no more than about 1/2 of the wavelength used, this spacing is also expected to be desirable when using microwave energy for drying the wet skinned wares of Chapman. Specifically, the spacing is expected to provide heating multiple bodies to provide uniform heating for drying as indicated by Araya where this heating will be expected to be applicable to drying wet skins similarly to heating the bodies of Araya since microwave heating will be used in both situations and it is desirable for uniform heating in both situations. Therefore, Araya is considered to provide the suggestion of spacing wet skinned ceramic wares are distance of no more than about 1/2 the wavelength of microwave radiation used so as to provide uniform heating of the wares.
As to Applicant’s arguments over Anthony, while the reference does not pertain to drying wet skins with microwaves, they indicate the proper thickness for such skins and therefore provides the motivation to use the above described thickness in the process of Chapman. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                                                                                                                                                                                           

/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718